Title: To George Washington from William Fitzhugh, 25 July 1785
From: Fitzhugh, William
To: Washington, George



Dear General
Millmont July 25th 1785

I had the Honor of Your favr of the 14th Currt—it came to hand Yesterday—I return’d on Saturday last from Annapolis, where I placed for You a Letter in the Post Office to which, as I have no doubt of its safe Passage I beg leave to refer—Your Excellencys Letters of the 21st of may & the 14th Inst. so clearly Ascertain The Building materials that I shall be at no loss to select those which are desirable—nor do I believe it will be difficult to find a Good Passage for them to Alexandria, from whence to Baltimore is a Weekly Packet—And as I intend to visit my son near Baltimore, by Water next Month, I will take the Goods up with me, & send them in the Packet, to the care of Our friend Colo. Fitzgerrald. with respect to Payment, I beg you will give Yourself no trouble, or concern—I must go to Virga to attend a Sale of Lands the 20th of September, & shall have the pleasure to Visit Mount Vernon, Either going or returning.
I am Glad You will have a tryal of the Guinea Grass & Shou’d it succeed, Shall be thankful for a Little of the seed next Season. Mrs Fitzhugh, & my son William who is now here, Join with Me in respectful Complts and best wishes to You Your Lady & Family. I have the Honor to be with perfect Esteem & respect, Your Excellencys Affect. & Oblig’d H. Sert

Willm Fitzhugh

